Citation Nr: 1617252	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  06-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	John D. Carlin, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to June 1946.  He died in March 2004.  The appellant is the Veteran's surviving spouse. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

After remanding the case three times for additional development, the Board denied the claim in a decision issued in June 2012.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the parties filed a Joint Motion for Remand.  An August 2013 Order of the Court granted the Joint Motion and vacated the Board's decision, and the issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  The Board remanded the claim in July 2014 for additional development consistent with the Joint Motion.  That development has been completed and the case has now been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was not in effect for any disability. 

2.  The Veteran died in March 2004.  The Certificate of Death lists the primary cause of death as chronic obstructive pulmonary disease (COPD) due to or as a consequence of congestive heart failure (CHF) due to as a consequence of coronary artery disease (CAD). 

3.  The Veteran's exposure to mustard gas has not been verified, nor is there any probative evidence suggesting that his death was related to the circumstances of his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.300, 3.303, 3.309, 3.311, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what   subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence   in November 2009, which specifically provided an explanation of the evidence and information required to substantiate a death and indemnity compensation (DIC) claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); but see Wilson v. Mansfield, 506 F.3d 1055, 1059 (the language of the 38 U.S.C.A. § 5103(a) was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.").  The case was last readjudicated in October 2015.

In any event, neither the appellant nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Relevant to VA's duty to assist, service treatment and personnel records, and post-service VA and private treatment records were obtained.  As described below, extensive research has been conducted to determine whether the Veteran exposed to mustard gas during service.  With regard to the appellant's contention that the Veteran was exposed to mustard gas, this case was remanded in July 2014 to obtain evidence relevant to his exposure to mustard gas in service.  Pursuant to M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 22, c, the Agency of original Jurisdiction (AOJ) contacted the Compensation and Pension Service's Mustard Gas Manager in September 2014 with the available relevant information and received a response that DoD was unable to ascertain any exposure based on the information provided.  The appellant has submitted documentation in support of her claim, including multiple internet articles.  

The AOJ's actions constitute a "reasonably exhaustive search" of all available options with regard to obtaining the Veteran's service personnel records, which have been obtained, and verifying his exposure to mustard gas and other chemicals.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The AOJ followed the M21-1MR procedures when attempting to verify his chemical exposure.  The appellant and her representative have not identified or submitted any additional service personnel records or identified an alternate source for VA to search.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error).  The Board concludes that based on the forgoing, the RO has satisfied the duty to assist the appellant with regard to obtaining the Veteran's service personnel records and verifying his chemical exposure through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability, and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).

In this case, the appellant asserts that the Veteran was exposed to mustard gas in service and that this exposure caused his COPD that ultimately resulted in his death.  However, despite all necessary development conducted by the AOJ, there is no objective evidence of record indicating the Veteran was exposed to mustard gas.  The appellant has submitted no evidence other than her assertions and those of an acquaintance to support this theory, and no objective evidence supporting this theory is otherwise of record. 

As there is no evidence of record that the appellant's theory is plausible, the Board finds that there is no reasonable possibility that a medical opinion would assist the appellant in substantiating her claim. Thus, the duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(a) is not triggered by the appellant's contentions.  See Wood, supra.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  Service connection may be established for the cause of a veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and heart disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

With respect to nitrogen gas, sulfur mustard gas, and Lewisite exposure, service connection may be granted if the evidence shows: (1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities,     scar formation, or the following cancers: Nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin; (2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease; and (3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a). 

While a veteran is competent to report what occurred in service, whether the veteran meets the requirements of 38 C.F.R. § 3.316, including whether he was actually exposed to the specified vesicant agents, is a question of fact for the Board to determine after full development.  The Board, therefore, must consider the credibility of the veteran's testimony in light of all the evidence in the file.  See Pearlman v. West, 11 Vet. App. 443, 446 (1998).

The availability of presumptive service connection for a does not preclude a veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant contends that the Veteran was stricken with bronchitis, emphysema,
asthma and sinus problems from the time he was discharged from service in 1946
right up to the time he died in 2004.  She contends that the Veteran's death, was
from COPD which in turn was related to his in-service exposure to mustard gas.  The appellant asserts that the Veteran's skin cancer was indicative of his exposure to mustard gas in service.

In support of her claim, the appellant submitted an October 2007 letter from E.T., a neighbor of the Veteran, who reported that she heard the Veteran talk about his service exposure to mustard gas.

The Veteran died on March 2004.  His death certificate shows that the immediate cause of death was COPD due to or as a consequence of CHF due to as a consequence of CAD.  The approximate interval between the onset of each disease and death was noted to be "years."  An autopsy was not performed.

At the time of the Veteran's death, service connection was not in effect for any disability.

COPD is listed as a disorder for which service connection is available under 38 C.F.R. § 3.316.  However, in order to be able to take advantage of this provision, there must be evidence that the Veteran was indeed exposed to such an agent in the manner required.

The service records do not document exposure to mustard gas.  

In response to a December 2005 VA request for information on the Veteran's mustard gas exposure, it was reported by DoD in March 2006 that there was no evidence that the Veteran was exposed to mustard gas.  In November 2011, the AOJ submitted a request to the Compensation and Pension Mustard Gas Manager to verify the appellant's assertion that the Veteran was exposed to mustard gas during service.  Along with the request, the AOJ submitted the Veteran's entire personnel records file.  

In response to a second written attempt in November 2011 from VA for information on the Veteran's possible service exposure to mustard gas, the DoD was unable to ascertain any exposure for the Veteran based on the information provided.  

However, as noted by the parties to the July 2013 Joint Motion for Remand, the November 2011 inquiry to the Compensation and Pension Mustard Gas Manager contained two different social security numbers for the Veteran.  Accordingly, the parties agreed that the Board erred in finding that the duty to assist had been satisfied and remand was necessary for the Board to ensure that VA properly inquired of the Mustard Gas Manager whether the Veteran was exposed to mustard gas in service, using only his correct social security number.  The Joint Motion also instructed that in the inquiry, VA should include the Veteran's disabilities claimed to have resulted from his reported exposure to mustard gas and the military units and bases to which he was assigned during service. 

Accordingly, the claim was again remanded to correct the deficiencies noted in the November 2011 request.  Pursuant to the Board's July 2014 remand, a new request was submitted to the Compensation and Pension Mustard Gas Manager to verify the appellant's assertion that the Veteran was exposed to mustard gas during service.  In response to the AOJ's request, on September 14, 2014 the Mustard Gas Manager searched for the Veteran in the Chemical Biological Warfare Exposure System database which produced negative results.  Thereafter, the AOJ requested a new search which should take into consideration not only the Veteran's correct social security number, but also the claimed mustard gas related disabilities and a list of his duty stations during service.  In response, the Mustard Gas Manager reported that while the November 2011 request noted the wrong social security number for the Veteran, it had not affected the DoD's research for the Veteran's claimed mustard gas exposure, as the DoD was also presented with the Veteran's personnel file which contained the correct social security number.  Moreover, providing the DoD with a list of the claimed mustard gas related disabilities was immaterial to the search process.  The Mustard Gas Manager reiterated that a check in the Chemical Biological Warfare Exposure System database for the Veteran's name had produced negative results, and while the DoD would like for the request for verification of mustard gas exposure to include a veteran's duty stations in order to expedite the research, it was not a requirement and had no bearing on the search or results therefrom.  Accordingly, the Mustard Gas Manager concluded that the duty to assist was fulfilled and another search would be futile.  

Upon review of the record, the Board concludes that the preponderance of the probative evidence is against a finding that the Veteran was exposed to mustard gas during service.  The Board notes that there is no indication that during his lifetime, the Veteran reported having been exposed to mustard gas in service.  While the appellant and E.T. assert that the Veteran told them that he participated in an experiment involving mustard gas, the Board finds the DoD's research findings as well as the findings of the Mustard Gas Manager, which fail to corroborate the Veteran's mustard gas exposure in service to be more persuasive and probative than the recollections of that appellant and E.T. regarding what the Veteran may have told them more than 50 years after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence).  Even if the Veteran participated in testing that involved exposure to gas during service, not all gas testing involved mustard gas or Lewisite.  Consequently, the Board does not find the appellant's statements and the October 2007 lay statement from E.T. that he was exposed to mustard gas in service to be credible.  Moreover, in order to receive benefits based on mustard gas exposure, VA law, regulations, and procedures require that full-body exposure must be substantiated by service department records.  This is because mustard gas testing was limited to secret tests of protective equipment during World War II.  See 59 Fed. Reg. 42497-01 (Final Rule, August 18, 1994).  Here, there is no official evidence of the Veteran's exposure to mustard gas or Lewisite in service.  

The appellant contends that the Veteran's skin cancer is further proof that he was exposed to mustard gas in service.  In support of her contention, she submitted private treatment records from J.O. DeJordy, M.D., dated from April 1998 to April 2006, which contained a finding of skin cancer beginning in April 1998.  Dr. DeJordy noted in April 2006 that although he could not rule out a causal relationship between exposure to mustard gas and subsequent skin cancer, he also could not say that there was a causal relationship.  The Board notes that the Veteran's skin cancer was not diagnosed until many years after service discharge and that Dr. DeJordy could not determine in his April 2006 statement whether exposure to mustard gas did or did not cause the Veteran's skin cancer.  As such, the statement neither supports a relationship between the Veteran's skin cancer and service, to include the claimed exposure to mustard gas therein, nor does it help establish that the claimed exposure occurred.  

Accordingly, the Board concludes that the most probative evidence is against a finding that the Veteran participated in full body mustard gas testing during service, and that the presumptive provisions under 38 C.F.R. § 3.316 do not apply. 

Moreover, the Board finds that there is no other basis by which service connection for the cause of death can be established. 

The service treatment records contain a chest x-ray in June 1946 that revealed no abnormalities.  The service treatment records contain no complaints, findings, or diagnoses of heart or lung disease.   

After service, medical reports from Champlain Valley Physicians Hospital, dated in February and May 1984, noted that the Veteran, who had a history of heavy smoking, had an acute myocardial infarction.  It was noted that the Veteran smoked 2 1/2 pack per day and had quit smoking tobacco two years earlier.  Results of a Thallium Myocardial Stress Study were consistent with CAD.

According to a September 1984 statement from T. Robbins, M.D., the Veteran had a heart attack in January 1984.  The Veteran reported a lot of stress on the job.  He was considered totally impaired.  

Private treatment reports from June 1995 to March 2004, including from Champlain Valley Physicians Hospital, reveal severe COPD and superimposed bronchitis in December 1997.  The diagnoses on the Veteran's final hospitalization in March 2004 were end-stage COPD, intractable CHF, and severe ischemic cardiomyopathy.

Private treatment records from J. O. DeJordy, M.D., dated from April 1998 to April 2006, revealed a finding of skin cancer beginning in April 1998.  

VA treatment records for June 2003 reveal assessments of severe COPD; hyperlipidemia, not under control; and mild anemia.

As such, the first diagnosis of either heart or lung disease is not until January 1984, more than 37 years after the Veteran's separation from service, when he had a heart attack.  Severe COPD was diagnosed in December 1997.  Thus, the objective evidence of record reveals that the Veteran's heart and lung disease did not develop until many years after his separation from service.  The Board would also note that it was reported that the Veteran was described in 1984 as a heavy smoker.

As COPD and a heart condition was not shown in service, competent evidence linking the disorder to service is required.  However, there is no competent medical evidence that supports the claim.   

In a May 2005 statement R. F. Ultee, M.D. noted that he had treated the Veteran for many years and that the Veteran had severe COPD.  Dr. Ultee reported that he had been told that the Veteran was exposed to mustard gas in service.  Dr. Ultee opined that mustard gas may have made a significant contribution to the Veteran's lung disease.  Although Dr. Ultee noted in May 2005 that mustard gas may have made a significant contribution to the Veteran's lung disease, Dr. Ultee's conclusion that the Veteran was exposed to mustard gas was based on subjective history, which has not been verified.  Given the Board's finding that the Veteran was not exposed to mustard gas in service, the Board finds that they May 2005 private opinion is based on an inaccurate factual history and accordingly is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the opinion merely provides a speculative conclusion.  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  As such, Dr. Ultee's opinion lacks probative value.

In support of her claim, the appellant submitted multiple internet articles to the effect that the military conducted secret testing of mustard gas during World War II.  The articles also noted health risks and disabilities associated with said exposure.  Among these articles there was an article titled Veterans at Risk, The Health Effects of Mustard Gas and Lewisite, DoD Mustard Gas Testing, and NAS Kingsville - Flying the Future for 60 Years.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the appellant in this case were not accompanied by the opinion of any medical expert linking his disability to active service, to include exposure to mustard gas.  Thus, the medical articles submitted by the appellant are insufficient to establish the medical nexus opinion required for causation.  

Regarding the appellant's statements as to the cause of the Veteran's death, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  However, in this case, the cause of the Veteran's COPD and heart disease involves complex medical etiological questions concerning internal and complex disease processes of the respiratory and cardiovascular systems that are diagnosed primarily on clinical findings or comprehensive medical testing, and are diagnosed only in minor part on symptomatology observable to a lay person.  The appellant is competent to relate symptoms that she observed the Veteran experience at any time; however, in the context of this case, where there is factually no in-service injury, disease, or event, or even symptoms in service, and no symptoms, findings, diagnosis, or treatment for more than three decades after service in 1984, the appellant is not competent to render an opinion linking the Veteran's COPD to active service because such an opinion requires specific medical knowledge and training.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).

In summary, there is no competent and probative evidence of record that demonstrates that the Veteran was exposed to mustard gas during service, there is no evidence of COPD or heart disease in service or within one year following discharge from service, and there is no competent evidence of record linking COPD to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for the cause of the Veteran's death is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


